          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 1 of 24 Page ID #:15330


            1    THEANE D. EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    BRADLEY J. HAMBURGER, SBN 266916
                   bhamburger@gibsondunn.com
            3    ELIZABETH A. DOOLEY, SBN 292358
                   edooley@gibsondunn.com
            4    WILLIAM F. COLE, SBN 308624
                   bcole@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    MARK D. KEMPLE, SBN 145219
                   kemplem@gtlaw.com
            9    ROBERT J. HERRINGTON, SBN 234417
                   herringtonr@gtlaw.com
          10     MATTHEW R. GERSHMAN, SBN 253031
                   gershmanm@gtlaw.com
          11     GREENBERG TRAURIG, LLP
                 1840 Century Park East, Suite 1900
          12     Los Angeles, CA 90067-2121
                 Telephone: 310.586.7700
          13     Facsimile: 310.586.7800
          14     Attorneys for Defendants WAL-MART
                 STORES, INC. and WAL-MART
          15     ASSOCIATES, INC.
          16                            UNITED STATES DISTRICT COURT
          17                           CENTRAL DISTRICT OF CALIFORNIA
          18     CHELSEA HAMILTON, individually             CASE NO. 5:17-cv-01415-AB
                 and on behalf of all others similarly
          19     situated, and ALYSSA HERNANDEZ,            WALMART’S OPPOSITION TO
                 individually and on behalf of all others   PLAINTIFFS’ RENEWED MOTION
          20     similarly situated;                        FOR JUDGMENT AS A MATTER OF
                                                            LAW AND MOTION FOR NEW
          21                        Plaintiffs,             TRIAL
          22           v.                                   Hearing:
                                                            Date:    December 13, 2019
          23     WAL-MART STORES, INC., a                   Time:    10:00 a.m.
                 corporation, WAL-MART                      Place:   Courtroom 7B
          24     ASSOCIATES, INC., a corporation and                 350 West 1st Street
                 DOES 1 through 50, inclusive,                       Los Angeles, CA 90012
          25
                                    Defendants.             Judge:   Hon. Andre Birotte Jr.
          26
          27
          28

Gibson, Dunn &
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 2 of 24 Page ID #:15331


            1                                            TABLE OF CONTENTS
            2    I.     INTRODUCTION ................................................................................................ 6
            3    II.    BACKGROUND .................................................................................................. 8
            4           A.       Statutory Background................................................................................. 8
            5           B.       Factual and Procedural Background .......................................................... 9
            6    III.   LEGAL STANDARD ........................................................................................ 11
            7    IV.    ARGUMENT...................................................................................................... 12
            8           A.       Plaintiffs’ Rule 50(b) Motion Is Procedurally Improper. ........................ 12
            9           B.       The Evidence at Trial Amply Supports the Jury’s Finding that
                                 Walmart’s Alternative Workweek Schedule Election Complied
          10                     with California Law. ................................................................................ 14
          11                     1.       Walmart Fully Disclosed the Effects of the AWS Election. ......... 15
          12                     2.       All Affected Employees Were Afforded the Chance to Vote
                                          in the AWS Election. ..................................................................... 18
          13
                                 3.       Walmart’s “Work Units” Were Properly Defined. ........................ 22
          14
                        C.       Plaintiffs Are Not Entitled to a New Trial on their Derivative Claim
          15                     for Waiting Time Penalties. ..................................................................... 23
          16     V.     CONCLUSION .................................................................................................. 24
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                                           2
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 3 of 24 Page ID #:15332


            1                                            TABLE OF AUTHORITIES
            2
                 Cases
            3
                 Asmus v. Pac. Bell,
            4      23 Cal. 4th 1 (2010) .................................................................................................. 20
            5
                 Cash v. Winn,
            6      205 Cal. App. 4th 1285 (2012) ................................................................................. 17
            7    EEOC v. Go Daddy Software, Inc.,
            8      581 F.3d 951 (9th Cir. 2009) .................................................................................... 11

            9    Escriba v. Foster Poultry Farms, Inc.,
                    743 F.3d 1236 (9th Cir. 2014) ............................................................................ 12, 16
          10
          11     Experience Hendrix LLC v. Hendrixlicensing.com, Ltd.,
                   762 F.3d 829 (9th Cir. 2014) .................................................................................... 12
          12
                 Freund v. Nycomed Amersham,
          13
                    347 F.3d 752 (9th Cir. 2003) .................................................................................... 12
          14
                 Henderson v. Equilon Enters., LLC,
          15       2019 WL 4942458 (Cal. Ct. App. Oct. 8, 2019) ...................................................... 20
          16
                 Hoechst Celanese Corp. v. Franchise Tax Bd.,
          17       25 Cal. 4th 508 (2001) .............................................................................................. 17
          18     Hogue v. Ford,
          19       44 Cal. 2d 706 (1955) ............................................................................................... 17
          20     Hunter v. Sparling,
          21       87 Cal. App. 2d 711 (1948) ...................................................................................... 20

          22     Krechman v. Cnty. of Riverside,
                    723 F.3d 1104 (9th Cir. 2013) .................................................................................. 12
          23
          24     Laeng v. Workmen’s Comp. Appeals Bd.,
                    6 Cal. 3d 771 (1972) ................................................................................................. 21
          25
                 Lehman Bros. Bank, FSB v. Cal. Title Co.,
          26        2011 WL 13214021 (C.D. Cal. Mar. 3, 2011) ......................................................... 20
          27
                 Ling v. P.F. Chang’s China Bistro, Inc.,
          28        245 Cal. App. 4th 1242 (2016) ................................................................................. 23
Gibson, Dunn &
                                                                             3
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 4 of 24 Page ID #:15333


            1    Martinez v. Combs,
            2      49 Cal. 4th 35 (2010) ................................................................................................ 20

            3    Reed v. Lieurance,
                    863 F.3d 1196 (9th Cir. 2017) .................................................................................. 13
            4
            5    Silver Sage Partners, Ltd. v. City of Desert Hot Springs,
                     251 F.3d 814 (9th Cir. 2001) .................................................................................... 12
            6
                 Summers v. Delta Air Lines, Inc.,
            7
                   508 F.3d 923 (9th Cir. 2007) .................................................................................... 13
            8
                 Tortu v. Las Vegas Met. Police Dept.,
            9       556 F.3d 1075 (9th Cir. 2009) ............................................................................ 13, 14
          10
                 Troester v. Starbucks Corp.,
          11        387 F. Supp. 3d 1019 (C.D. Cal. 2019) .................................................................... 23
          12     United States v. 4.0 Acres of Land,
          13       175 F.3d 1133 (9th Cir. 1999) .................................................................................. 12
          14     Wallace v. City of San Diego,
                   479 F.3d 616 (9th Cir. 2007) .................................................................................... 12
          15
          16     Waters v. Young,
                   100 F.3d 1437 (9th Cir. 1996) ............................................................................ 13, 14
          17
          18     Weaving v. City of Hillsboro,
                   763 F.3d 1106 (9th Cir. 2014) .................................................................................. 12
          19
                 Statutes
          20
          21     Cal. Lab. Code § 203 ................................................................................................. 8, 23

          22     Cal. Lab. Code § 246 ............................................................................................... 16, 17
          23     Cal. Lab. Code § 510(a) ............................................................................................. 8, 23
          24     Cal. Lab. Code § 511(a) ................................................................................................... 8
          25
                 Regulations
          26
                 8 Cal. Code Regs. § 11070 .............................................................................................. 9
          27
          28     8 Cal. Code Regs. § 11090(1) .......................................................................................... 9

Gibson, Dunn &
                                                                              4
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 5 of 24 Page ID #:15334


            1    8 Cal. Code Regs. § 11090(2) .......................................................................................... 9
            2
                 8 Cal. Code Regs. § 11090(3)(C)(2) .......................................................................... 9, 22
            3
                 8 Cal. Code Regs. § 11090(3)(C)(3) ........................................................ 9, 15, 17, 18, 22
            4
                 8 Cal. Code Regs. § 13520(a) ........................................................................................ 23
            5
            6    Rules
            7    Fed. R. Civ. P. 50(a) ................................................................................ 6, 11, 12, 13, 14
            8    Fed. R. Civ. P. 50(b) .............................................................. 6, 11, 12, 13, 14, 15, 18, 24
            9
                 Fed. R. Civ. P. 59(a) .......................................................................... 6, 12, 14, 15, 18, 19
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                                            5
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 6 of 24 Page ID #:15335


            1                                    I.     INTRODUCTION
            2            As a general matter, California law requires employers to pay overtime to
            3    employees who work over 8 hours per day or more than 40 hours per week. But
            4    employees who elect to adopt an Alternative Workweek Schedule (“AWS”)—a work
            5    schedule that involves longer days but shorter weeks when compared to a traditional 8-
            6    hours-per-day, 5-days-per-week schedule—are not entitled to overtime pay until after
            7    the tenth hour of work. At trial, the evidence demonstrated that associates at Walmart’s
            8    eCommerce Fulfillment Center in Chino adopted two such schedules—a “weekday”
            9    schedule of 4 days per week, 10 hours per day (“4/10 AWS”) and a “weekend” schedule
          10     of 3 days per week, 11.25 hours per day (“3/11.25 AWS”). The evidence at trial further
          11     proved that Walmart followed all applicable legal procedures in facilitating this AWS
          12     election, and, as a result, the jury correctly found that the two schedules were validly
          13     enacted and that Plaintiffs were not entitled to overtime pay for days that they worked
          14     between eight and ten hours.
          15             Despite this evidence, Plaintiffs have filed two post-trial motions that ask this
          16     Court to throw out the jury’s verdict on their unpaid overtime claim and either enter
          17     judgment as a matter of law or order a new trial on that claim.1 Plaintiffs, however, fail
          18     to identify any basis for disturbing the jury’s verdict. Plaintiffs’ renewed motion for
          19     judgment as a matter of law fails at the threshold because none of the arguments in that
          20     Rule 50(b) motion were included in Plaintiffs’ pre-verdict Rule 50(a) motion, which
          21     means they are waived and cannot be “renewed” now at this late date. But even if these
          22     arguments had been raised before, nothing in Plaintiffs’ Rule 50(b) motion, or their
          23     virtually identically worded Rule 59(a) motion for a new trial, provides a reason to
          24
          25
          26      1
                      Because Plaintiffs’ renewed motion for judgment as a matter of law and motion for
          27          a new trial contain almost all of the same arguments and are in large part identically
          28          worded, for the convenience of the Court, Walmart is filing a single combined
                      opposition to Plaintiffs’ Rule 50(b) and Rule 59(a) motions.
Gibson, Dunn &
                                                               6
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 7 of 24 Page ID #:15336


            1    second-guess the jury’s well-supported conclusion that each AWS was properly enacted
            2    under California law.
            3             Plaintiffs’ motions contend that the AWS election was defective because Walmart
            4    supposedly failed to disclose the impact of the 3/11.25 AWS on associates’ sick-leave
            5    benefits and failed to disclose what schedules associates would work if the schedules
            6    were rejected; that all “affected employees” were not able to vote in the election because
            7    an associate named Erin Schwartz and 33 unnamed associates who did not start work
            8    until after the election did not vote in the election; and that Walmart failed to properly
            9    define the “work units” that were voting in the election. None of these objections have
          10     merit.
          11              At trial, the evidence showed that associates received the same amount of sick
          12     leave both before and after the election and that Walmart therefore had no obligation to
          13     disclose anything about the “effect” the 3/11.25 AWS would have on sick-leave benefits,
          14     as there was no effect at all. Plaintiffs’ argument to the contrary rests on an unpleaded
          15     and unproven theory that Walmart has violated the sick-leave statute; that theory, even
          16     if it were properly before this Court, is also wrong, as it is premised on a fundamental
          17     misreading of the sick-leave statute.
          18              Nothing in the applicable AWS regulations required Walmart to disclose the
          19     schedules that associates would work if an AWS were rejected. The regulations require
          20     employers to disclose the effect the “proposed arrangement” (i.e., the AWS itself) would
          21     have on employees’ work hours, but the schedules that associates would work if an AWS
          22     is rejected are, by definition, not part of the “proposed arrangement,” since those
          23     schedules would only take effect if the proposed arrangement were to be rejected.
          24              Plaintiffs are also wrong to argue that all affected employees did not vote in the
          25     AWS election. The evidence at trial demonstrated that neither Erin Schwartz nor the
          26     33 associates who had yet to commence employment were entitled to vote in the election
          27     because neither was part of an affected work unit at the time of the election.
          28

Gibson, Dunn &
                                                              7
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 8 of 24 Page ID #:15337


            1          Finally, Plaintiffs’ argument that the “work units” were improperly defined is
            2    erroneous because the evidence at trial showed that the two work units voted in
            3    “shifts”—the 4/10 AWS and the 3/11.25 AWS—as the AWS regulations expressly
            4    contemplate.
            5          Because there is no basis to overturn the jury’s verdict on Plaintiffs’ overtime
            6    claim, the Court should also deny Plaintiffs’ request for a new trial on their derivative
            7    claim for waiting time penalties under California Labor Code section 203. The section
            8    203 claim is derivative of an underlying claim for wages, and because Plaintiffs’
            9    overtime claim has been properly rejected by the jury, they cannot prevail on their claim
          10     for waiting time penalties under section 203 either.
          11           In short, nothing in Plaintiffs’ renewed motion for judgment as a matter of law or
          12     their motion for new trial casts doubt on the factual or legal basis for the jury’s verdict
          13     on their overtime claim. As the jury rightly found, there was nothing improper or illegal
          14     about the AWS elections here, and as such Plaintiffs’ claim for unpaid overtime
          15     necessarily fails.
          16                                     II.    BACKGROUND
          17     A.    Statutory Background
          18           California law requires employers to pay overtime to employees that work more
          19     than 8 hours per day or more than 40 hours during a traditional 5-day-per week, 8-hour-
          20     per-day workweek. Cal. Lab. Code § 510(a). Recognizing that both employees and
          21     employers may find value in nontraditional schedules that involve longer days but
          22     shorter weeks, California law also permits employees to adopt an alternative workweek
          23     schedule (“AWS”) that “authorizes work by the affected employees for no longer than
          24     10 hours per day within a 40-hour workweek.” Cal. Lab. Code §§ 510(a), 511(a). Under
          25     an AWS arrangement, California’s overtime-pay requirements do not take effect until
          26     after an employee works more than ten hours in one day. Cal. Lab. Code, § 511(a). To
          27     validly facilitate the enactment of an AWS, an employer must follow certain procedures
          28     set out in the California Code of Regulations, including that the AWS “be adopted in a

Gibson, Dunn &
                                                             8
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
          Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 9 of 24 Page ID #:15338


            1    secret ballot election, before the performance of the work, by at least a two-thirds (2/3)
            2    vote of the affected employees in the work unit,” that the employer make a “disclosure
            3    in writing to the affected employees, including the effects of the proposed arrangement
            4    on the employees’ wages, hours, and benefits,” and that the employer hold a pre-election
            5    meeting at least 14 days before voting in order to “discuss[] the effects” of the AWS.
            6    8 Cal. Code Regs. § 11090(3)(C)(2)–(3).2
            7    B.      Factual and Procedural Background
            8            Plaintiffs are former hourly associates of Walmart’s eCommerce Fulfillment
            9    Center in Chino, California who allege that Walmart violated California’s wage-and-
          10     hour laws in a variety of ways, including, as relevant to these motions, by failing to pay
          11     overtime to associates who worked over 8 hours per day. Dkt. 69 at ¶¶ 53–64. Plaintiffs’
          12     overtime claims center on the nature of the shifts worked by Walmart associates at the
          13     Chino facility. From June 2015 (the month the Chino facility first opened) through
          14     February 2016, the Chino facility followed standard 5-day, 8-hour shifts, with associates
          15     earning overtime pay for all time worked over eight hours. Dkt. 307 at 575:6-10.
          16     However, starting in February 2016 most hourly associates on a day time schedule began
          17     working one of two alternative workweek schedules—a “weekday” schedule of 4 days
          18     per week, 10 hours per day (“4/10 AWS”) or a “weekend” schedule of 3 days per week,
          19     11.25 hours per day (“3/11.25 AWS”).          Tr. Ex. 35.   These two schedules were
          20     implemented after they were adopted by more than 2/3 of the affected associates during
          21     a December 7, 2015 secret-ballot vote. Dkt. 300 at 680:20–689:13. Following their
          22     implementation, those associates working an AWS did not earn any overtime pay until
          23     he or she worked more than ten hours in a day. Dkt. 307 at 571:16-19, 577:13–578:5.
          24
          25      2
                      Plaintiffs erroneously rely on Wage Order 7, which applies to “the mercantile
          26          industry.” 8 Cal. Code Regs. § 11070(1), (2)(H). Yet it is Wage Order 9 that is
                      applicable here, as it governs “the transportation industry,” which includes
          27          “warehousing of goods.” Id. § 11090(1), (2)(N). Although the two wage orders are
          28          materially indistinguishable, for accuracy Walmart cites to Wage Order 9 throughout
                      this opposition motion.
Gibson, Dunn &
                                                               9
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 10 of 24 Page ID #:15339


            1          Throughout this lawsuit Plaintiffs have contended that, notwithstanding the
            2    adoption of the AWS, they were entitled to overtime pay on any day they worked
            3    between eight and ten hours because the AWS election was supposedly procedurally
            4    improper, rendering it “null and void.” Dkt. 95 at 6–12; Dkt. 168 at 7–19. After this
            5    Court certified a subclass of associates who were allegedly denied proper overtime pay
            6    (Dkt. 121 at 26, ¶ 3), Plaintiffs moved for summary judgment on their overtime claim,
            7    alleging that the AWS election was procedurally defective for several reasons, including
            8    because Walmart failed to make proper disclosures about the effects of the AWS
            9    schedules, failed to ensure that all affected associates voted, and did not properly define
          10     the “work units” that were voting (Dkt. 168 at 10–19). The Court denied that motion,
          11     rejecting each of Plaintiffs’ arguments regarding the supposedly deficient AWS election
          12     as legally unsupported or contradicted by evidence from Walmart indicating that the
          13     AWS election procedures were proper. Dkt. 236 at 18–24.
          14           At trial, the evidence confirmed that Walmart fully complied with the AWS
          15     election procedures and that Plaintiffs were therefore not entitled to overtime pay. For
          16     example, the evidence demonstrated that on November 20, 2015 Walmart held two pre-
          17     election meetings—one for the associates who would vote to adopt a weekday “4/10”
          18     AWS schedule and one for the associates who would vote to adopt a weekend “3/11.25”
          19     AWS schedule. Dkt. 300 at 689:14–690:22; Dkt. 308 at 709:12–710:1; Dkt. 309 at
          20     1020:14-19. At those meetings, the effects of the proposed schedules were discussed,
          21     and written disclosures detailing these changes were distributed to associates. Dkt. 300
          22     at 697:16–698:17, 700:5–701:4; Dkt. 309 at 1013:25–1022:9; Tr. Ex. 34 (weekday shift
          23     disclosures); Tr. Ex. 38 (weekend shift disclosures). Seventeen days later, on December
          24     7, 2015, Walmart held the “secret ballot” vote; at that election, the AWS schedules were
          25     overwhelmingly approved, with 10 out of 10 associates voting to approve the weekend
          26     “3/11.25” AWS schedule, and 45 out of 48 associates voting to approve the weekday
          27     “4/10” schedule. Dkt. 300 at 680:20–689:13; Tr. Ex. 35 (certification of election results
          28     to the State of California).

Gibson, Dunn &
                                                            10
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 11 of 24 Page ID #:15340


            1          Despite this evidence, Plaintiffs orally moved, following the close of Walmart’s
            2    case-in-chief, for judgment as a matter of law under Federal Rule of Civil Procedure
            3    50(a) on their overtime claim. In that oral motion, Plaintiffs argued that judgment as a
            4    matter of law was warranted because the evidence at trial showed that class members
            5    working an AWS did not receive overtime pay when they worked between eight and ten
            6    hours. Dkt. 303 at 1195:24–1196:22. Plaintiffs’ Rule 50(a) motion did not address the
            7    purported deficiencies with the AWS election, but merely stated that “[i]t’s defendants’
            8    burden to affirmatively establish that they properly enacted the AWS.” Dkt. 303 at
            9    1196:18-19. This Court denied Plaintiffs’ Rule 50(a) motion “based on the arguments
          10     that [it] heard.” Dkt. 303 at 1198:13-14.
          11           The jury returned a special verdict in Walmart’s favor on the overtime claim,
          12     concluding that Walmart “prove[d] by a preponderance of the evidence that it met the
          13     requirements for an Alternative Workweek Schedule election” for both the 4-day
          14     weekday shift and the 3-day weekend shift. Dkt. 286 at 2, 5. The jury also rejected
          15     Plaintiffs’ claim for waiting time penalties, which was derivative of their claim for
          16     unpaid overtime. Dkt. 286 at 9–12.
          17                                  III.   LEGAL STANDARD
          18           Where a party has made a motion for judgment as a matter of law before the case
          19     has been submitted to the jury and the judge defers ruling on or does not grant that
          20     motion, a party may renew its motion post-verdict under Rule 50(b). EEOC v. Go Daddy
          21     Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009); Fed. R. Civ. P. 50(b). But “[b]ecause
          22     it is a renewed motion, a proper post-verdict Rule 50(b) motion is limited to the grounds
          23     asserted in the pre-deliberation Rule 50(a) motion.” Id. “Thus, a party cannot properly
          24     raise arguments in its post-trial motion for judgment as a matter of law under Rule 50(b)
          25     that it did not raise in its preverdict Rule 50(a) motion.” Id. (citation omitted). In
          26     evaluating a Rule 50(b) motion, the Court views “the evidence in the light most
          27     favorable to the nonmoving party . . . and draw[s] all reasonable inferences in that
          28     party’s favor.” Id. The Court may not make credibility determinations, weigh the

Gibson, Dunn &
                                                             11
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 12 of 24 Page ID #:15341


            1    evidence, or “substitute its view of the evidence for that of the jury.” Krechman v. Cnty.
            2    of Riverside, 723 F.3d 1104, 1110 (9th Cir. 2013). Instead, the jury’s verdict must be
            3    upheld if supported by “substantial evidence.” Escriba v. Foster Poultry Farms, Inc.,
            4    743 F.3d 1236, 1242 (9th Cir. 2014). “Substantial evidence is such relevant evidence as
            5    reasonable minds might accept as adequate to support a conclusion even if it is possible
            6    to draw two inconsistent conclusions from the evidence.” Weaving v. City of Hillsboro,
            7    763 F.3d 1106, 1111 (9th Cir. 2014).
            8          A motion for a new trial may be granted when the jury’s verdict “is contrary to
            9    the clear weight of evidence, or is based upon evidence which is false, or to prevent, in
          10     the sound discretion of the trial court, a miscarriage of justice.” Silver Sage Partners,
          11     Ltd. v. City of Desert Hot Springs, 251 F.3d 814, 819 (9th Cir. 2001) (quoting United
          12     States v. 4.0 Acres of Land, 175 F.3d 1133, 1139 (9th Cir. 1999); Fed. R. Civ. P. 59(a).
          13     Unlike in a Rule 50(b) motion, the Court “can weigh the evidence and assess the
          14     credibility of the witnesses.” Experience Hendrix LLC v. Hendrixlicensing.com, Ltd.,
          15     762 F.3d 829, 842 (9th Cir. 2014). But “a district court may not grant a new trial simply
          16     because it would have arrived at a different verdict.” Wallace v. City of San Diego,
          17     479 F.3d 616, 630 (9th Cir. 2007) (quoting Silver Sage Partners, 215 F.3d at 819).
          18     “Accordingly, if the jury’s verdict is not against the clear weight of the evidence . . . a
          19     district court abuse[s] its discretion in granting a new trial.” Id.
          20                                        IV.    ARGUMENT
          21     A.    Plaintiffs’ Rule 50(b) Motion Is Procedurally Improper
          22           The Court should deny Plaintiffs’ Rule 50(b) motion because none of the
          23     arguments asserted in Plaintiffs’ Rule 50(b) Motion appeared in their Rule 50(a) motion.
          24     This deficiency is fatal to Plaintiffs’ efforts to obtain judgment as matter of law because
          25     “[a] party cannot raise arguments in its post-trial motion for judgment as a matter of law
          26     under Rule 50(b) that it did not raise in its pre-verdict motion.” Freund v. Nycomed
          27     Amersham, 347 F.3d 752, 761 (9th Cir. 2003). Indeed, “Rule 50(a) . . . explicitly
          28     requires the moving party to ‘specify . . . the law and facts on which [it] is entitled to

Gibson, Dunn &
                                                              12
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 13 of 24 Page ID #:15342


            1    judgment.’” Waters v. Young, 100 F.3d 1437, 1440 (9th Cir. 1996) (quoting Fed. R.
            2    Civ. P. 50(a)). A “properly made motion under Rule 50(a)” should therefore “inform
            3    the non-moving party of the deficiencies in its proof.” Id. at 1441 (quoting Fed. R. Civ.
            4    P. 50(a)(2)). This “obligation[] reflect[s] a major purpose of the motion for judgment as
            5    a matter of law, which is to call the claimed deficiency in the evidence to the attention
            6    of the court and to opposing counsel at a time when the opposing party is still in a
            7    position to correct the deficit.” Id. (quotation and emphasis omitted). Accordingly, the
            8    Ninth Circuit “strictly construe[s] the procedural requirement of filing a Rule 50(a)
            9    motion before filing a Rule 50(b) motion.” Tortu v. Las Vegas Met. Police Dept.,
          10     556 F.3d 1075, 1082 (9th Cir. 2009). A district court therefore commits “reversible
          11     error” by “granting judgment as a matter of law” on a basis that does “not correspond
          12     with the arguments in [the moving party’s] oral motion.” Reed v. Lieurance, 863 F.3d
          13     1196, 1210 (9th Cir. 2017); Summers v. Delta Air Lines, Inc., 508 F.3d 923, 927–28 (9th
          14     Cir. 2007) (same).
          15           In their Rule 50(b) motion, Plaintiffs contend that they are entitled to judgment as
          16     a matter of law on their overtime claim because Walmart supposedly failed to conduct a
          17     proper AWS election. Plaintiffs argue that the election was invalid for at least four
          18     reasons: (1) Walmart allegedly failed to disclose that employees would receive fewer
          19     sick-leave hours under the 3/11.25 AWS (Dkt. 329 at 6–9); (2) Walmart did not disclose
          20     what schedules associates would work if the AWS election was rejected (Dkt. 329 at
          21     10–12); (3) Walmart supposedly did not properly define the “work units” that would be
          22     voting in the AWS election (Dkt. 329 at 12); and (4) all affected employees purportedly
          23     did not vote in the AWS election because one associate, Erin Schwartz, did not attend
          24     the pre-election meeting or vote in the AWS election (Dkt. 329 at 13–15).
          25           None of these purported deficiencies was raised by Plaintiffs in their Rule 50(a)
          26     motion. Plaintiffs’ motion mentioned nothing about sick leave, nothing about the
          27     schedules that associates would work if the AWS election was rejected, and not a word
          28     about improperly defined work units or Erin Schwartz. In fact, Plaintiffs did not even

Gibson, Dunn &
                                                            13
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 14 of 24 Page ID #:15343


            1    attempt to argue in their Rule 50(a) motion that the evidence at trial showed that the
            2    AWS election was invalid. Instead, the entirety of Plaintiffs’ discussion of the validity
            3    of the AWS election was a two-line sentence in which their counsel attempted to foist
            4    the burden for proving why Plaintiffs are entitled to judgment as a matter of law on
            5    Walmart by arguing that “[i]t’s defendants’ burden to prove where they complied with
            6    the AWS requirements.” Dkt. 303 at 1196:18-19.
            7          This two-line argument—devoid of any “law and facts” demonstrating why
            8    Plaintiffs are “entitled to judgment,” Waters, 100 F.3d at 1441; Fed. R. Civ. P.
            9    50(a)(2)—is hardly sufficient to preserve the 10 pages of new argument they now offer
          10     in their Rule 50(b) motion. Nor can Plaintiffs salvage their Rule 50(b) motion by
          11     pointing to “motions made pre-trial and during trial,” such as motions for summary
          12     judgment or motions in limine, where some of these arguments may have been made—
          13     such motions are “insufficient to establish a proper [Rule 50(a)] motion.” Tortu, 556
          14     F.3d at 1082. Plaintiffs’ failure to raise their Rule 50(b) arguments in their Rule 50(a)
          15     motion, by itself, warrants denial of their Rule 50(b) motion.
          16     B.    The Evidence at Trial Amply Supports the Jury’s Finding that Walmart’s
                       Alternative Workweek Schedule Election Complied with California Law
          17
                       Even if Plaintiffs’ Rule 50(b) motion was procedurally proper, nothing in that
          18
                 motion or their nearly identically worded motion under Rule 59(a) would require this
          19
                 Court to enter judgment as a matter of law or order a new trial on Plaintiffs’ overtime
          20
                 claim. Plaintiffs’ overtime claim centers on the allegation that the AWS election was
          21
                 procedurally defective, thus entitling Plaintiffs and the class to overtime that was not
          22
                 paid to associates on days they worked between eight and ten hours. But at trial, the
          23
                 evidence demonstrated that Walmart fully complied with the AWS requirements. On
          24
                 November 20, 2015, Walmart held two pre-election meetings—one for the associates
          25
                 who would vote to adopt a weekday “4/10” AWS schedule and one for the associates
          26
                 who would vote to adopt a weekend “3/11.25” AWS schedule—during which the effects
          27
                 of the AWS election were discussed and written disclosures were distributed. Dkt. 309
          28

Gibson, Dunn &
                                                            14
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 15 of 24 Page ID #:15344


            1    at 1013:25–1022:9; Tr. Exs. 34, 38. Seventeen days later, on December 7, 2015,
            2    Walmart held the “secret ballot” vote; at that election, the AWS schedules were
            3    overwhelmingly approved, with 10 out of 10 associates voting to approve the weekend
            4    “3/11.25” AWS schedule, and 45 out of 48 associates voting to approve the weekday
            5    “4/10” schedule. Dkt. 300 at 680:20–689:13; Tr. Ex. 35.
            6          Plaintiffs’ Rule 59(a) and Rule 50(b) motions take aim at Walmart’s AWS
            7    election process in three ways: that Walmart’s disclosures were incomplete; that all
            8    affected employees were not afforded the opportunity to vote; and that Walmart failed
            9    to sufficiently define the “work units” that were voting in the election. The Court already
          10     rejected each of these arguments pre-verdict, Dkt. 236 at 18–25, Dkt. 305 at 10:18–11:4,
          11     and it should do so again at this post-trial stage.       Because the evidence at trial
          12     overwhelmingly proved that Walmart’s AWS election was procedurally proper, there is
          13     no basis for the Court to disturb the jury’s verdict on this claim, and the Court should,
          14     accordingly, deny Plaintiffs’ Rule 59(a) and Rule 50(b) motions.
          15           1.     Walmart Fully Disclosed the Effects of the AWS Election
          16           Plaintiffs attack Walmart’s AWS disclosures in two ways, contending that
          17     Walmart failed to disclose that the “3/11.25” AWS would reduce the sick-leave benefits
          18     of the associates in that subclass, and that Walmart neglected to convey what the
          19     associates’ schedules would be if they rejected the proposed AWS in the election.
          20     Neither argument has a basis in law or fact.
          21           Plaintiffs first contend that Walmart did not inform its associates that voting “yes”
          22     on the 3/11.25 AWS would result in those employees “no longer hav[ing] enough sick
          23     time to cover three full work days” (Dkt. 329 at 7), and that this lack of disclosure runs
          24     afoul of the requirement that employers “disclos[e] in writing . . . the effects of the
          25     proposed [AWS] arrangement on the employees’ wages, hours, and benefits” (8 Cal.
          26     Code Regs. § 11090(3)(C)(3)). The evidence at trial, however, showed that the AWS
          27     election did not change the amount of sick leave that associates received: associates
          28     received the same number of sick hours per year—24—both “before the [AWS] vote”

Gibson, Dunn &
                                                            15
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 16 of 24 Page ID #:15345


            1    “[a]nd after the vote[].” Dkt. 308 at 739:16–740:19. Those 24 hours were later
            2    increased by Walmart to 30 hours, but the increase in sick-leave time was done
            3    independently and not “as a result of the AWS” election. Dkt. 308 at 740:3-11.
            4    Plaintiffs’ contention that this Court should ignore this evidence and instead credit “Ms.
            5    Holden’s spontaneous original testimony” suggesting that the AWS election did change
            6    associates’ sick-leave benefits (Dkt. 329 at 9), blatantly misreads that testimony by
            7    focusing on an answer to an “imprecise” question that she “[mis]understood,” and which
            8    she plainly clarified thereafter (Dkt. 308 at 739:2–740:19). Because the number of sick-
            9    leave hours remained the same both before and after the AWS election, the AWS had
          10     no “effect” on associates’ sick-leave benefits. The jury was entitled to credit this
          11     substantial evidence demonstrating that associates’ sick-leave benefits did not change as
          12     a result of the 3/11.25 AWS election, and, accordingly, there is no basis for this Court
          13     to disturb the jury’s verdict. Escriba, 743 F.3d at 1242 (jury’s verdict must be upheld if
          14     supported by substantial evidence).
          15           Unable to overcome this clear evidence, Plaintiffs spend the majority of their time
          16     arguing that Walmart has violated the sick-leave statute—a claim that they have not
          17     pleaded (much less proven) and which differs from their nondisclosure theory. Yet even
          18     if this argument were relevant to Plaintiffs’ nondisclosure claim, it should be rejected
          19     because it is premised on a fundamental misreading of the sick-leave statute. Plaintiffs
          20     claim that Walmart violated the sick-leave statute because associates selecting the
          21     3/11.25 schedule would supposedly receive “less than [the] 3 days” of sick leave post-
          22     election than they should have received (30 hours instead of 33.75 hours). Dkt. 329 at 9.
          23     But the sick-leave statute entitles employees to either 24 hours “or” three days of paid
          24     sick leave per year. Cal. Lab. Code §§ 246(b)(3)-(4), (d). And the uncontested evidence
          25     at trial demonstrated that Walmart exceeded these requirements by providing all
          26     associates 30 hours of sick leave per year, which is 6 hours more than the statute
          27     requires. Dkt. 308 at 739:16–740:5.
          28

Gibson, Dunn &
                                                            16
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 17 of 24 Page ID #:15346


            1          In arguing otherwise, Plaintiffs point to an opinion letter from California’s
            2    Department of Labor Standards Enforcement (“DLSE”) suggesting that although the
            3    sick-leave statute authorizes employers to provide either 24 hours or three days of sick
            4    leave per year, employers should nonetheless be required to select the option that yields
            5    “more [time] for an employee.” Dkt. 329 at 7. But nothing in the plain language of
            6    Labor Code section 246 limits an employers’ discretion when choosing between offering
            7    24 hours or three days of sick leave. The DLSE’s letter ignores the plain text and instead
            8    roots its interpretation of the statute in the broad principle of construing the Labor Code
            9    “with an eye to promoting” “worker protection.” Letter from Susan A. Dovi, Dept. of
          10     Lab. Standards Enforcement, to David D. Blaine at 1 (Aug. 7, 2015). Yet no matter how
          11     broadly a statute should be construed, that cannot trump the plain text of a statute and
          12     the well-settled meaning of the word “or.” See Hoechst Celanese Corp. v. Franchise
          13     Tax Bd., 25 Cal. 4th 508, 519 (2001) (where “the statutory language is clear and
          14     unambiguous, [a court] . . . need go no further”); Hogue v. Ford, 44 Cal. 2d 706, 712
          15     (1955) (in bank) (“In its ordinary sense, the function of the word ‘or’ is to mark an
          16     alternative such as ‘either this or that’”). The Court need not and should not follow the
          17     DLSE opinion letter’s counter-textual interpretation of Labor Code section 246. “DLSE
          18     opinion letters are not controlling,” and “need not be followed if they do not contain
          19     persuasive logic or if they unreasonably interpret” a statute, as is the case here. Cash v.
          20     Winn, 205 Cal. App. 4th 1285, 1302 (2012).
          21           In addition to their sick-leave-disclosure argument, Plaintiffs also contend that
          22     judgment as a matter of law or a new trial is warranted because Walmart’s written
          23     disclosures did not inform associates “as to the schedule(s) the employees would work
          24     if they failed to approve the AWS schedules.” Dkt. 329 at 11; Dkt. 330 at 6. Plaintiffs
          25     argue that this violates the requirement that employers disclose “the effects of the
          26     proposed arrangement on the employees’ wages, hours, and benefits,” 8 Cal. Code Regs.
          27     § 11090(3)(C)(3), but Plaintiffs cite no authority to support this novel theory of liability.
          28     They cannot do so for good reason: their theory finds no support in the plain language

Gibson, Dunn &
                                                             17
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 18 of 24 Page ID #:15347


            1    of the statute. Section 11090(3)(C)(3) only requires employers to disclose the effects of
            2    the “proposed arrangement,” which is the AWS. The schedule that associates would
            3    work if they did not approve the AWS is, by definition, not part of that “proposed
            4    arrangement” (the AWS) because it would only occur if the AWS is rejected. Nor can
            5    Plaintiffs credibly claim that a failure to disclose the schedules that associates would
            6    work if the AWS were rejected is “coercive because it creates the impression that
            7    employees are required to select one of two schedules without any opportunity to reject
            8    them.” Dkt. 329 at 12; Dkt. 330 at 7. Clearly and prominently displayed as one of the
            9    two options on each of the AWS election ballots is the option: “NO, I vote AGAINST
          10     the Alternative Workweek Schedule.” Tr. Ex. 27-15–27-24.
          11           Thus, because there is no basis in law or fact for concluding that Walmart failed
          12     to meet the AWS disclosure requirements, Plaintiffs’ Rule 59(a) and Rule 50(b) motions
          13     should be denied.
          14           2.     All Affected Employees Were Afforded the Chance to Vote in the
                              AWS Election
          15
                       Plaintiffs also contend that the evidence at trial shows that the AWS election was
          16
                 flawed because all “affected employees” were not afforded the opportunity to vote in
          17
                 the election and, as a result, this Court should throw out the jury’s verdict and either
          18
                 direct judgment as a matter of law for Plaintiffs or order a new trial. Plaintiffs’ argument
          19
                 focuses on two categories of individuals—an associate named Erin Schwartz and
          20
                 33 unnamed associates who had been conditionally offered jobs prior to the AWS
          21
                 election but who did not start as employees until after that election. The evidence at
          22
                 trial, however, demonstrated that Erin Schwartz was not an “affected employee” at the
          23
                 time of the AWS election because she was working in a department that would not be
          24
                 impacted by the AWS election. And this Court has already held, as a matter of law, that
          25
                 the 33 associates were not “affected employees” entitled to vote in the AWS election.
          26
                 Nothing in Plaintiffs’ motions warrants this Court revisiting either conclusion.
          27
          28

Gibson, Dunn &
                                                             18
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 19 of 24 Page ID #:15348


            1          Plaintiffs first argue that judgment as a matter of law should be entered because
            2    an associate named Erin Schwartz did not vote in the AWS election but began working
            3    on an AWS shift when those schedules were implemented. Dkt. 329 at 13–15. But the
            4    evidence at trial showed that, at the time of the AWS election, Erin Schwartz worked as
            5    a “systems operator” and was ineligible to participate in the AWS election because only
            6    members of the operations department—a separate department from the one Ms.
            7    Schwartz was working in—were voting to enact an AWS. Dkt. 300 at 636:3-20, 650:12-
            8    23; Dkt. 301 at 810:7-13; Tr. Ex. 521. While Ms. Schwartz did eventually begin
            9    working on an AWS when those schedules were implemented in February 2016, all
          10     available evidence demonstrates that Ms. Schwartz switched departments after the AWS
          11     election, but before the schedules were implemented. Dkt. 308 at 777:10–779:4. As
          12     multiple witnesses testified, it was quite common for Walmart associates to change
          13     positions during the course of their employment. Dkt 308 at 736:9-17; Dkt. 301 at
          14     810:14-19; Dkt. 309 at 1028:8-19. Plaintiffs attempt to rewrite this factual record by
          15     pointing to testimony from David Alvarado in which he acknowledged that an
          16     interrogatory response included systems operators on a list of positions that were subject
          17     to AWS schedules. Dkt. 329 at 14. Yet Plaintiffs omit the fact that Mr. Alvarado
          18     testified moments later that he believed the interrogatory answer to be inaccurate
          19     because the list included “a position on there that’s not part of the alternative
          20     workweek.” Dkt. 301 at 848:18–849:3.
          21           Plaintiffs also separately argue that a new trial is warranted because this Court
          22     improperly prevented them from presenting evidence of 33 Walmart associates who
          23     worked an AWS but did not vote in the December 7, 2015 election because their first
          24     day on the job came after the election. Dkt. 330 at 10–17. This Court has already
          25     rejected as a matter of law Plaintiffs’ theory that these 33 associates were “affected
          26     employees” within the meaning of the AWS regulations, Dkt. 305 at 10:18–11:4, 14:7–
          27     15:25, and nothing in Plaintiffs’ Rule 59(a) motion warrants reconsidering that
          28     conclusion, much less ordering a new trial on this question of law. As Walmart has

Gibson, Dunn &
                                                            19
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 20 of 24 Page ID #:15349


            1    previously explained, these 33 associates were not “employees” during the time of the
            2    AWS election because they had not yet begun their period of employment, which
            3    commenced the day after the AWS election. Dkt. 259. Plaintiffs nonetheless maintain
            4    that the 33 Walmart associates were employees before they began their first day of work
            5    because Walmart’s “promise” of employment constituted “engage[ment],” of
            6    employment as that term is used in the applicable regulations’ definition of “employ.”
            7    Dkt. 330 at 12–13.
            8          The term “engage” in the AWS regulations, however, simply connotes “the
            9    common law definition of an employment relationship,” which is “whether the person
          10     to whom service is rendered has the right to control the manner and means of
          11     accomplishing the result desired.” Henderson v. Equilon Enters., LLC, 2019 WL
          12     4942458, at *3–*4 (Cal. Ct. App. Oct. 8, 2019) (quoting Martinez v. Combs, 49 Cal. 4th
          13     35, 64 (2010)). And while Walmart unquestionably had the right to control those
          14     33 employees upon their commencement of employment, Walmart had no such control
          15     over those employees prior to the start of their employment. Indeed, because the
          16     Candidate Offer form that prospective employees received was, at most, a unilateral
          17     contract—a “contract in which the employer promises to pay an employee a wage in
          18     return for the employee’s work,” Asmus v. Pac. Bell, 23 Cal. 4th 1, 10 n.4 (2010)—those
          19     employees had not even accepted Walmart’s offer of employment until they began
          20     performing work. See Lehman Bros. Bank, FSB v. Cal. Title Co., 2011 WL 13214021,
          21     at *2 (C.D. Cal. Mar. 3, 2011) (“A unilateral contract is formed when one side makes a
          22     promise that the other side accepts with performance”); Hunter v. Sparling, 87 Cal. App.
          23     2d 711, 724 (1948) (“there was an offer to contract which was accepted by the
          24     performance of the act required, and . . . the continued service of plaintiff after
          25     knowledge of the offer constituted ample consideration”).         The fact that these
          26     33 employees may have “passed a drug screening and background check” before their
          27     first day of work hardly demonstrates the existence of an employment relationship.
          28     Dkt. 330 at 13. These two criterion were simply conditions precedent to the acceptance

Gibson, Dunn &
                                                           20
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 21 of 24 Page ID #:15350


            1    of the offer, along with the requirement that the prospective employee complete an I-9
            2    form upon commencement of employment. Tr. Ex. 521. Because those 33 employees
            3    did not commence employment until they filled out I-9 forms and began work on
            4    December 8, 2015, there is no basis to conclude that they were “affected employees”
            5    entitled to vote in the AWS election on December 7, 2015.
            6          Laeng v. Workmen’s Compensation Appeals Board, 6 Cal. 3d 771 (1972), is not
            7    to the contrary. Dkt. 330 at 13–14. There, the California Supreme Court held that a job
            8    applicant who was injured during the course of a physical evaluation for a potential job
            9    could nonetheless receive benefits under the Worker’s Compensation Act (“WCA”). Id.
          10     at 776–77. Even though the applicant had not received an offer of employment, the
          11     Court reasoned that the applicant would be “considered an ‘employee’ for purposes of
          12     workmen’s compensation law” because the WCA broadly defined an employee to
          13     include “any person rendering service for another.” Id. This holding, which turned on
          14     the particular language, history, and purposes of the WCA and which disclaimed any
          15     reliance on “technical contractual or common law conceptions of employment,” has little
          16     application here, where the WCA is not at issue and contractual and common law
          17     conceptions of employment do govern—and resolve—the question whether the
          18     33 associates were considered employees before they started. Supra at 20.
          19           Nor can Plaintiffs establish an entitlement to a new trial on the theory that they
          20     were prejudiced by this Court precluding them from presenting evidence of the start
          21     dates of these 33 employees. Dkt. 330 at 16–17. Beyond restating their arguments for
          22     why the AWS election was invalid and speculating that evidence of these start dates
          23     “could have easily led to the jury finding for Plaintiffs on their unpaid overtime claim,”
          24     Dkt. 330 at 17, Plaintiffs provide no legal or factual reason for ordering a new trial on
          25     this basis. Because there is simply no basis to conclude that these 33 employees were
          26     “affected employees” entitled to vote in the AWS, the jury’s verdict should be upheld.
          27
          28

Gibson, Dunn &
                                                            21
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 22 of 24 Page ID #:15351


            1          3.     Walmart’s “Work Units” Were Properly Defined
            2          Plaintiffs also briefly argue that the AWS election should be invalidated, and the
            3    jury’s verdict overturned, because “all voting employees worked a 5 day-per-week,
            4    8 hour-per-day schedule” and were thus in the same “work unit,” but voted to enact two
            5    separate AWSs. Dkt. 329 at 12–13; Dkt. 330 at 7–8. This supposedly violated the
            6    requirement that the AWS be approved by “at least a two-thirds (2/3) vote of the affected
            7    employees in the work unit.” 8 Cal. Code. Regs. § 11090(3)(C)(3) (emphasis added).
            8    The evidence at trial, however, demonstrated that there were two “work units”—a group
            9    that would work a weekday “4/10” schedule and a group that would work a weekend
          10     “3/11.25” schedule—and that the associates in these two work units voted to approve
          11     the AWS by much more than a 2/3 margin. Indeed, 10 out of 10 associates voted to
          12     approve the weekend “3/11.25” AWS schedule, and 45 out of 48 associates voted to
          13     approve the weekday “4/10” schedule. Dkt. 300 at 680:20–689:13; Tr. Ex. 35. These
          14     two work units were unquestionably properly defined, as the applicable regulations
          15     permit “work units” to be organized in several ways, including, as relevant here, by
          16     “shift.” 8 Cal. Code Regs. § 11090(3)(C)(2).
          17           Plaintiffs nonetheless argue that the true “defect” in the AWS election is that
          18     associates were allowed to “‘self-select’ into ‘work units,’” because “the division,
          19     department, or shift” must “actually exist[] at the time of the vote.” Dkt. 329 at 12–13;
          20     Dkt. 330 at 7–8. But that is not the law, and Plaintiffs cite no legal authority to support
          21     this assertion. Plaintiffs’ rule would also make little sense and undermine the very
          22     purpose of an AWS: if a particular shift must exist before an AWS vote to adopt that
          23     shift, employees could never elect to adopt a different shift than the one they were
          24     currently working. And a group of employees working one shift could never choose to
          25     adopt two different AWSs. Because nothing in law or logic compels this result,
          26     Plaintiffs’ argument should be rejected.
          27
          28

Gibson, Dunn &
                                                            22
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 23 of 24 Page ID #:15352


            1    C.    Plaintiffs Are Not Entitled to a New Trial on their Derivative Claim for
            2          Waiting Time Penalties

            3          Because Plaintiffs are not entitled to either judgment as a matter of law or a new

            4    trial on their overtime claim, supra at 12–22, there is also no justification for ordering a

            5    new trial on their derivative claim for waiting-time penalties under Labor Code, section

            6    203. Dkt. 329 at 16–17; Dkt. 330 at 17–18. “A section 203 claim is purely derivative

            7    of an action for the wages from which the penalties arise.” Ling v. P.F. Chang’s China

            8    Bistro, Inc., 245 Cal. App. 4th 1242, 1261 (2016). Thus, where, as here, the underlying

            9    claim fails, so too must the claim for waiting-time penalties. Troester v. Starbucks

          10     Corp., 387 F. Supp. 3d 1019, 1030–31 (C.D. Cal. 2019) (granting summary judgment to

          11     defendant on plaintiff’s section 203 claim where underlying claim failed).

          12           Even assuming Plaintiffs could prevail on their underlying claim for overtime,

          13     however, ordering a new trial on their waiting-time penalties claim would still be

          14     unwarranted because Plaintiffs cannot establish an entitlement to waiting time penalties

          15     under the statute. Section 203 entitles an employee to recover penalties when “an

          16     employer willfully fails to pay, without abatement or reduction . . . any wages of an

          17     employee who is discharged or who quits.” Cal. Lab. Code § 203 (emphasis added).

          18     Here, Plaintiffs cannot establish that any supposed nonpayment of overtime was

          19     “willful.” “A failure to pay wages is not willful if there is ‘a good faith dispute that any

          20     wages are due.’” Troester, 387 F. Supp. 3d at 1030 (quoting 8 Cal. Code Regs.,

          21     § 13520(a)). And “[a] good faith dispute exists ‘when an employer presents a defense,

          22     based in law or fact which, if successful, would preclude any recover[y] on the part of

          23     the employee.’” Id. Importantly, “[t]hat a defense is ultimately unsuccessful will not

          24     preclude a finding that a good faith dispute did exist.” Id. Here, there is unquestionably

          25     a good-faith dispute about whether any overtime was due to Plaintiffs because Walmart

          26     contends—and the jury found—that its associates enacted a valid AWS that exempts

          27     Walmart from paying overtime for employees working an AWS until after the tenth hour

          28     of work. Cal. Lab. Code §§ 510(a), 511(a). The enactment of a valid AWS by Walmart

Gibson, Dunn &
                                                             23
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
         Case 5:17-cv-01415-AB-KK Document 338 Filed 10/30/19 Page 24 of 24 Page ID #:15353


            1    associates thus precludes Plaintiffs from arguing that they are entitled to waiting-time
            2    penalties for any “willful” failure to pay overtime.
            3                                     V.    CONCLUSION
            4             Because Plaintiffs have waived each ground asserted in their Rule 50(b) motion
            5    by not raising them in a pre-verdict motion and because the evidence at trial
            6    demonstrated that the AWS election complied with applicable law, the Court should
            7    deny Plaintiffs’ renewed motion for judgment as a matter of law and motion for a new
            8    trial.
            9
                 Dated: October 30, 2019                Respectfully submitted,
          10
          11                                            GIBSON, DUNN & CRUTCHER LLP
          12
                                                        By: /s/         Theane D. Evangelis
          13                                                            Theane D. Evangelis
          14                                            Attorneys for Defendants WAL-MART
                                                        STORES, INC. and WAL-MART
          15                                            ASSOCIATES, INC.
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                            24
Crutcher LLP      WALMART’S OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR JUDGMENT AS A
                               MATTER OF LAW AND MOTION FOR NEW TRIAL
